Citation Nr: 1013618	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2008, for the award of a total (100 percent) rating for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for calcified hilar 
lymph nodes due to granulomatous disease versus asbestosis, 
currently evaluated as noncompensably (zero percent) 
disabling.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2008 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

By the November 2008 decision, the RO, in part, increased the 
rating for the Veteran's service-connected bilateral hearing 
loss to 100 percent (from 50 percent) effective from March 
21, 2008.  The Veteran was also awarded service connection 
for PTSD and a 30 percent rating was assigned effective from 
March 21, 2008.  The RO continued a noncompensable rating for 
the Veteran's service-connected respiratory disability in 
December 2008 and denied a higher rating.  The Veteran filed 
a notice of disagreement with the effective date of the 
hearing loss rating and the assigned ratings for his PTSD and 
respiratory disability.

In April 2009, a statement of the case (SOC) was issued for 
the hearing loss and PTSD claims.  A separate SOC was issued 
for the respiratory disability claim that same month.  In May 
2009, the Veteran submitted a VA Form 9 (Appeal to the Board 
of Veterans' Appeals).  This substantive appeal made 
reference only to the hearing loss and PTSD issues.  
Nevertheless, the substantive appeal was filed in a timely 
manner after the respiratory disability SOC and the RO 
certified all three issues to the Board for appellate review.  
Given these events, the Board has jurisdiction to address the 
three identified claims.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By an August 2006 decision, the RO increased the rating 
for bilateral hearing loss to 50 percent from 30 percent.  No 
further communication or medical evidence pertaining to the 
Veteran's hearing loss was thereafter received until March 
21, 2008, when he wrote the RO and requested compensation for 
individual unemployability.  None of the evidence 
demonstrates that his hearing loss underwent a factually 
ascertainable increase in severity during the one-year period 
prior to March 21, 2008.

2.  Since the award of service connection, the Veteran's PTSD 
has been manifested by symptoms that include constricted 
affect, emotional numbing, hypervigilance, irritability, 
anger, difficulty concentrating, startle response, 
flashbacks, nightmares, and sleep impairment, which have 
resulted in occupational and social impairment with reduced 
reliability and productivity.

3. PFT results associated with service-connected calcified 
hilar lymph nodes due to granulomatous disease versus 
asbestosis have yielded no worse than a FVC of 86.9 percent 
and a DLCO (SB) of 104 percent of the predicted value; 
cardiorespiratory limit associated with maximum oxygen 
consumption, pulmonary hypertension, cor pulmonale, right 
ventricular hypertrophy, respiratory failure, and need for 
outpatient oxygen therapy have not been shown.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 21, 2008, for the 
award of a total rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  Since the award of service connection, the criteria for 
an initial rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 
(2009).

3.  The criteria for a compensable rating for service-
connected calcified hilar lymph nodes due to granulomatous 
disease versus asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a March 2008 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the claim for an increase in 
regards to the respiratory disability and the underlying 
claim of service connection for PTSD.  That letter also 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2008 
letter notified the Veteran of the information and evidence 
needed to substantiate the underlying claim for an increase 
for bilateral hearing loss as well as the general criteria 
for assigning disability ratings and effective dates.

The Board also finds that the March 2008 and August 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the 
three issues for further notification of how to substantiate 
the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's available service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Grand Island and Omaha, Nebraska, and their 
associated outpatient clinics.  Records from multiple private 
treatment providers identified by the Veteran have also been 
obtained.  Additionally, in September 2008 and March 2009, 
the Veteran was provided VA examinations in connection with 
his claims, the reports of which are of record.  The 
examination reports contain sufficient evidence by which to 
evaluate the Veteran's PTSD and respiratory disability in the 
context of the rating criteria and to determine when the 
Veteran's total rating for bilateral hearing loss was 
factually ascertainable.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

A. Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2009).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Additionally, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim for service connection has already been 
allowed.  38 C.F.R. § 3.157 (2009).  Under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

In regards to the issue concerning bilateral hearing loss, 
the Board finds that the Veteran filed the present claim for 
increase on March 21, 2008.  He first identified hearing loss 
as a disability for which he sought a rating increase in July 
2008.  However, the RO accepted a claim for compensation for 
individual unemployability that was received on March 21, 
2008, as a claim for increase for bilateral hearing loss.  
The record shows that by an August 2006 decision, the RO 
increased the rating for the Veteran's service-connected 
bilateral hearing loss to 50 percent from 30 percent.  The 
Veteran was notified of the decision by a letter dated in 
September 2006.  No further communication pertaining to the 
Veteran's hearing loss was received from the date of that 
letter to March 21, 2008-the date the claim for individual 
unemployability was received.  Several statements were 
received during this time period, but they pertained to other 
issues such as a back injury and asbestos exposure.

VA medical records were created subsequent to the increase to 
50 percent for hearing loss and prior to March 21, 2008.  The 
records, however, are not sufficient to establish a claim for 
increase under 38 C.F.R. § 3.157.  The records do not pertain 
to examination, treatment, or hospitalization for hearing 
loss.  In fact, in April 2007, when the Veteran was seen for 
his diabetes mellitus, low back pain, and a follow-up to a 
colonoscopy, he denied any change in his hearing.  Thus, 
March 21, 2008 must be considered the date of claim for 
purposes of establishing an effective date.

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
current 100 percent award has been made effective from March 
21, 2008-the date that the Veteran filed his claim for 
increased compensation.  Under applicable law, outlined 
above, an effective date prior to March 21, 2008, can be 
assigned only if the evidence establishes that a factually 
ascertainable increase in disability occurred sometime during 
the one-year period preceding that date.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

There are no audiometric examinations of record by which to 
evaluate the Veteran's hearing loss within the one-year 
period prior to the filing of the claim.  A VA examination 
report from September 2008 reflects a factually ascertainable 
increase in severity.  The examiner noted that the Veteran's 
hearing had gotten worse in both ears.  At that examination, 
the Veteran had a puretone threshold average of 85 for the 
right ear and 95 for the left ear.  The Maryland CNC speech 
recognition score was 20 percent for the right ear and 8 
percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level XI hearing 
impairment in both ears.  Section 4.86(a) is applicable, but 
its use does not result in higher numerals as level XI is the 
highest numeral.  Applying the results to Table VII, a 
100 percent or total disability rating is warranted for 
bilateral hearing loss based on the September 2008 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Because the evidence does not show that the Veteran had a 
factually ascertainable increase to 100 percent within the 
one-year period prior to the present claim, the date of claim 
is the earliest possible effective date and it is already the 
established effective date.  Therefore, based on a review of 
the entire record, and the applicable laws and regulations, 
it is the Board's conclusion that the preponderance of the 
evidence is against the assignment of a total rating for 
bilateral hearing loss prior to March 21, 2008.  The appeal 
must be denied.

B. Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as is the case for the PTSD claim, the question for 
consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Where entitlement to compensation has already been 
established, as is the case for the respiratory disability 
claim, VA must address the evidence concerning the state of 
the disability from the time period one year before the claim 
for an increase was filed until VA makes a final decision on 
the claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required in these instances as well.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

PTSD

A 30 percent rating for PTSD was awarded when the Veteran was 
granted service connection effective from March 21, 2008.  He 
asserts that his PTSD has been more disabling than initially 
rated.  He contends that at least a 70 percent rating is 
warranted.

PTSD is evaluated under Diagnostic Code 9411.  Under that 
diagnostic code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2009).

A review of the evidence dated since the award of service 
connection reveals that the Veteran has not received 
treatment for a psychiatric disorder, including through the 
Grand Island or Omaha VAMCs.  A September 2008 VA psychiatric 
examination is the best evidence by which to evaluate the 
Veteran's PTSD in the context of the rating criteria.  The 
examiner identified manifested symptoms of constricted 
affect, emotional numbing, hypervigilance, irritability, 
anger, difficulty concentrating, startle response, 
flashbacks, nightmares, and sleep impairment.  It was noted 
that the Veteran only had some social contact with others.

The examination does not reflect that the Veteran has 
experienced all of the symptoms set forth as examples of what 
approximates a 30 percent rating.  For instance, the 
Veteran's mood was good and he does not have panic attacks.  
Additionally, his remote, recent, and immediate memory were 
normal.  Nevertheless, the examiner diagnosed the Veteran 
with PTSD and assigned a GAF (global assessment of 
functioning) score of 52.  A GAF score of 52 is indicative of 
flat affect, circumstantial speech, and occasional panic 
attacks according to DSM-IV.  Those types of symptoms are 
reflective of a 50 percent rating.  The examiner 
characterized the symptoms as moderate and he gave the 
opinion they result in reduced reliability and productivity.  
This characterization of the effects of the Veteran's PTSD is 
consistent with a 50 percent rating rather than a 30 percent 
rating.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

The Board notes that it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2009).  This is particularly so in the context of evaluating 
psychiatric disorders in light of the fact that the listed 
symptoms are merely examples of a certain level of 
disability.  Accordingly, based on the September 2008 VA 
examiner's opinion regarding the effects of the Veteran's 
PTSD, the Board finds that a 50 percent rating is warranted.  
This is so since the effective date of the award of service 
connection-March 21, 2008.

Although an initial rating of 50 percent is warranted for 
PTSD, an even higher initial rating of 70 or 100 percent is 
not warranted.  More severe manifestations approximating 
those levels of disability have not been shown.  The VA 
examination indicates that the Veteran had a normal 
appearance and personal hygiene with clear and coherent 
speech.  He was cooperative and friendly with orientation 
intact.  Thought process and thought content were 
unremarkable.  There were no delusions or hallucinations.  
The Veteran understood the outcome of behavior and that he 
has a problem.  There was no inappropriate, obsessive, or 
ritualistic behavior.  He did not have homicidal or suicidal 
thoughts present.  The Veteran had good impulse control and 
no episodes of violence.  Additionally, the Veteran has been 
married for over 60 years and he is active in church.  
Significantly, the examiner's characterization of the 
severity of the Veteran's PTSD equates to a 50 percent 
rating.  The examiner also found that the Veteran's PTSD 
symptoms did not result in deficiencies in the areas of 
judgment, thinking, family relations, work, mood, or school, 
and that they did not result in total occupational and social 
impairment.  Without sufficient evidence that the Veteran's 
PTSD has resulted in that type of impairment, an initial 
rating in excess of 50 percent is not warranted.

Respiratory Disability

The Veteran asserts that his service-connected calcified 
hilar lymph nodes due to granulomatous disease versus 
asbestosis have been more disabling than currently rated.  He 
contends that a compensable rating is warranted primarily for 
decreased breathing ability.

The Veteran's service-connected respiratory disability has 
been evaluated under Diagnostic Code 6833 as analogous to 
asbestosis.  Under that diagnostic code, the disability is to 
be evaluated under the General Formula for Interstitial Lung 
Disease.  The General Formula primarily provides for an 
evaluation based on pulmonary function test (PFT) results 
after the use of a bronchodilator.  A 10 percent rating is 
assigned where the FVC (Forced Vital Capacity) is 75 to 80 
percent of the predicted value, or the DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Dioxide by the Single Breath 
Method) is 66 to 80 percent of the predicted value.  A 30 
percent rating is assigned where the FVC is 65 to 74 percent 
predicted, or the DLCO (SB) is 56 to 65 percent predicted.  A 
60 percent rating is assigned where the FVC is 50 to 
64 percent predicted, or the DLCO (SB) is 40 to 55 percent 
predicted, or the maximum exercise capacity is 15 to 20 
milliliters per kilogram per minute (ml/kg/min) oxygen 
consumption with cardiorespiratory limitation.  Finally, a 
100 percent rating is assigned where the FVC is less than 
50 percent predicted, or the DLCO (SB) is less than 
40 percent predicted, or maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or where there is associated cor pulmonale, 
pulmonary hypertension, or a requirement of outpatient oxygen 
therapy.  38 C.F.R. § 4.97 (Diagnostic Code 6833) (2009).

A review of the evidence of record associated with the file 
during the rating period for this claim reveals that the 
Veteran was afforded a VA respiratory examination in 
September 2008.  The examiner diagnosed the Veteran with 
calcified bilateral pulmonary lymph nodes due to previous 
granulomatous disease.  He could not determine whether the 
Veteran had asbestosis specifically.  The Veteran underwent a 
PFT at that time as well as in March 2009.  Spirometry was 
considered to be normal during both PFTs and the Veteran's 
effort was considered to be less than optimal during the 
September 2008 PFT.

With respect to FVC, the results were as followed:  86.9 
percent predicted in September 2008; 99.7 percent (pre-
bronchodilator) and 97.3 percent (post-bronchodilator) in 
March 2009.  These PFT results reflect that a compensable 
rating has not been warranted for the percentage of predicted 
value of FVC.  These results appear to be worse than when a 
PFT was conducted in October 2003 near the time that service 
connection was established.  Nevertheless, without FVC levels 
at 80 percent predicted value or worse, a compensable 
evaluation is not warranted for the Veteran's respiratory 
disability under the FVC measurement during any stage of the 
claim process.

In regards to DLCO (SB), the result was 104 percent predicted 
in September 2008.  The March 2009 examiner noted that there 
were no results for DLCO (SB) because the Veteran could not 
perform the test even after four attempts.  Alternative 
criteria may be used if a DLCO (SB) test is not available 
when, as is the case here, an examiner states why the test is 
not valid in a particular case.  See 38 C.F.R. § 4.96(d)(2) 
(2009).  Even so, the results of the September 2008 test do 
not show that a compensable rating is warranted.  Without 
DLCO (SB) levels at 80 percent predicted value or worse, a 
compensable evaluation is not warranted for the Veteran's 
respiratory disability under the DLCO (SB) measurement during 
any stage of the claim process.

Evaluating the disability by PFTs is required because none of 
the exceptions that would allow for the evaluation of the 
disability under other methods are evident in the record.  
That is, a maximum exercise capacity test of 20 ml/kg/min or 
less is not of record.  Additionally, the VA examination 
reports and treatment records do not reflect that the Veteran 
has had pulmonary hypertension, cor pulmonale, right 
ventricular hypertrophy, episodes of respiratory failure, or 
required outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.96(d)(1).  In consideration of the evidence of record, 
the Board concludes that the Veteran's service connected 
respiratory disability has not resulted in a compensable 
level of disability.  Thus, a compensable rating is not 
warranted for any time during the rating period.  

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD or 
respiratory disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an initial evaluation in excess of 30 
percent for PTSD-50 percent, but no higher.  Additionally, 
the Board finds that the claim for a compensable rating for 
calcified hilar lymph nodes due to granulomatous disease 
versus asbestosis must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against an award of higher 
ratings than those set forth, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than March 21, 2008, 
for the award of a total rating for bilateral hearing loss, 
is denied.

A 50 percent rating for PTSD is granted effective from March 
21, 2008, subject to the laws and regulations governing the 
payment of monetary awards.

An increased rating for calcified hilar lymph nodes due to 
granulomatous disease versus asbestosis is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


